MEMORANDUM**
Louis Carroll, Jr. appeals pro se the district court’s summary judgment in favor of defendants in his Bivens action, which alleged that United States Postal Service inspectors violated his constitutional rights during a mail fraud investigation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a summary judgment, Lite-On Peripherals, Inc. v. Burlington Aire Express, Inc., 255 F.3d 1189, 1192 (9th Cir.2001), and we affirm.
The district court did not err by granting summary judgment. The six USPS inspectors were entitled to qualified im*786munity because they acted as reasonable officers under the circumstances of conducting a mail fraud investigation. See LaLonde v. County of Riverside, 204 F.3d 947, 953 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.